



--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT






by and among






FMC TECHNOLOGIES, INC.,




SCHILLING ROBOTICS, INC.,




and




TYLER SCHILLING






dated as of




April 25, 2012









--------------------------------------------------------------------------------




 
WEST\229704094.6

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE I

PURCHASE, SALE AND ASSIGNMENT OF UNITS
Section 1.1
Assignment    2

Section 1.2
Acceptance and Assumption    2

Section 1.3
Purchase Price    2

Section 1.4
Purchase Price Adjustment    2

Section 1.5
Closing    3

Section 1.6
Deliveries    3

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS
Section 2.1
Title    3

Section 2.2
Organization and Authority    4

Section 2.3
Capitalization    4

Section 2.4
No Conflict; Consents    5

Section 2.5
Litigation    5

Section 2.6
Validity and Enforceability    6

Section 2.7
No Other Activities    6

Section 2.8
Taxes    6

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER
Section 3.1
Organization    7


WEST\229704094.6    #PageNum#



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



Section 3.2
Authority Relative to this Agreement    8

Section 3.3
No Conflict; Consent.    8

Section 3.4
Litigation    8

Section 3.5
Investment Representations    9

ARTICLE IV

COVENANTS
Section 4.1
Company Property    10

Section 4.2
Tax Returns    10

ARTICLE V

CLOSING DELIVERABLES
Section 5.1
Closing Deliverables of Schilling Inc. and Schilling    11

ARTICLE VI

INDEMNIFICATION
Section 6.1
Indemnification by the Sellers    12

Section 6.2
Claims Procedure    12

Section 6.3
Resolution of Conflicts and Arbitration    13

Section 6.4
Third Party Claims    14

Section 6.5
Indemnity Period    15

Section 6.6
Indemnification Basket    15

Section 6.7
Limitations on Indemnity    16

Section 6.8
Contribution    16


WEST\229704094.6    #PageNum#



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



Section 6.9
Exclusive Remedy    16

ARTICLE VII

DEFINITIONS AND INTERPRETATION
Section 7.1
Definitions    16

Section 7.2
Interpretation    20

ARTICLE VIII

MISCELLANEOUS
Section 8.1
Survival    20

Section 8.2
Fees and Expenses    21

Section 8.3
Amendment    21

Section 8.4
Notices    21

Section 8.5
Descriptive Headings    22

Section 8.6
Counterparts    22

Section 8.7
Entire Agreement    22

Section 8.8
Assignment    22

Section 8.9
Governing Law; Forum    22

Section 8.10
Specific Performance    23

Section 8.11
Parties in Interest    23

Section 8.12
Severability    23

Section 8.13
Waiver of Jury Trial    23



EXHIBITS

WEST\229704094.6    #PageNum#



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



Exhibit A – Form of Assignment of Membership Interests









WEST\229704094.6    #PageNum#



--------------------------------------------------------------------------------




SECURITIES PURCHASE AGREEMENT
This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 25,
2012, is made by and among FMC TECHNOLOGIES, INC., a Delaware corporation
(“Purchaser”), SCHILLING ROBOTICS, INC., a Delaware corporation (“Schilling
Inc.”) and Tyler Schilling, an individual (“Schilling”). Schilling Inc. and
Schilling may be collectively referred to herein as the “Sellers” and
individually as a “Seller.” Purchaser, Schilling Inc. and Schilling may be
collectively referred to herein as the “Parties” and individually as a “Party.”
Certain capitalized terms used in this Agreement have the meanings ascribed to
them in Section 7.1 hereof.
W I T N E S S E T H:
WHEREAS, Purchaser, Schilling Inc., Schilling and Schilling Robotics, LLC, a
Delaware limited liability company (the “Company”), are parties to that
Securities Purchase Agreement dated as of December 24, 2008 (the “Securities
Purchase Agreement”);
WHEREAS, Purchaser, Schilling Inc. and Schilling are also parties to that
Unitholders Agreement of the Company, dated as of December 26, 2008 (the
“Unitholders Agreement”);
WHEREAS, pursuant to the transactions contemplated by the Securities Purchase
Agreement, Purchaser purchased 42 Class A Units of the Company from Schilling
Inc., and 5.45 Class A-1 Units from the Company (the “FMC Units”), and Schilling
Inc. and Schilling collectively retained 58 Class A Units of the Company (the
“Schilling Units”);
WHEREAS, the FMC Units and the Schilling Units comprise all of the issued and
outstanding membership interests in the Company (the “Units”);
WHEREAS, in accordance with Section 6.2 of the Securities Purchase Agreement,
Schilling Inc. caused Schilling Robotics Newco, LLC, a former Delaware limited
liability company (“Newco”), to be liquidated and dissolved in accordance with
Delaware law, and all Units of the Company owned by Newco were transferred to
Schilling Inc., and are included among the Schilling Units;
WHEREAS, pursuant to the terms of the Unitholders Agreement, Purchaser was
granted a right to purchase the Schilling Units from the Sellers, and Purchaser
has delivered a notice to each of the Sellers of its desire to exercise such
option;
WHEREAS, the Sellers have agreed to sell, convey, assign, transfer and deliver
to Purchaser, free and clear of all debts, liabilities, obligations, taxes,
security interests, liens, pledges, charges and encumbrances of every kind, the
Schilling Units and Purchaser desires to accept the Schilling Units from the
Sellers on the terms and conditions set forth herein (the “Transaction”).
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
Parties hereto agree as follows:
ARTICLE I





WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




PURCHASE, SALE AND ASSIGNMENT OF UNITS
Section 1.1    Assignment. Each of Schilling Inc. and Schilling hereby sells,
conveys, assigns, transfers and delivers the Schilling Units held by such Seller
to Purchaser, together with all of such Seller’s respective rights and
obligations as holders of Class A Units of the Company associated with the
Schilling Units.
Section 1.2    Acceptance and Assumption. Purchaser hereby accepts the Schilling
Units and all rights and obligations associated with the Schilling Units.
Section 1.3    Purchase Price. The Parties agree that the aggregate purchase
price for the Schilling Units is $281,382,255.00 (such amount, as adjusted
pursuant to Section 1.4 below, the “Purchase Price”) cash to be allocated
between Schilling Inc. and Schilling in accordance with their relative ownership
of Schilling Units immediately prior to the Closing Date.
Section 1.4    Purchase Price Adjustment.
(a)    The Parties acknowledge and agree that the Purchase Price has been
calculated based on Section 2.4.2 of the Unitholders Agreement and that the
Parties have agreed on the amount of the EBITDA of the Company and its
subsidiaries and the Multiple and the Sellers have provided the amount of the
Schilling Counsel Fees in the certificate delivered pursuant to Section 5.1(f).
Within 30 days of the Closing Date, the Sellers agree to deliver to the
Purchaser the amount of the Net Debt as of the Closing Date accompanied by
materials showing in reasonable detail the Sellers’ calculation of such amount
(the “Proposed Calculation”).
(b)    The Purchaser shall have the right for 30 days following its receipt of
the Proposed Calculation to object to the Proposed Calculation. Any objection
made by the Purchaser shall be accompanied by materials showing in reasonable
detail the Purchaser’s support for its position. The Purchaser shall be deemed
to have waived any rights to object under this Agreement unless the Purchaser
furnishes its written objections, together with supporting materials, to the
Sellers within such 30-day period following the Purchaser’s receipt of the
Proposed Calculation. The Purchaser and the Sellers shall meet to resolve any
differences in their respective positions with respect to the Proposed
Calculation. If the Sellers and the Purchaser are unable to agree upon the
Proposed Calculation within 30 days of the Sellers’ receipt of the Purchaser’s
objections, the Purchaser or the Sellers may submit the matter to be resolved
through an arbitration procedure conducted in accordance with Section 6.3. In
the event that the Sellers fail to deliver the Proposed Calculation within 30
days of the Closing Date as required by Section 1.4(a), the Purchaser shall have
the right following such 30 days after the Closing Date to deliver its proposed
calculation of the Net Debt, and the Sellers shall have the right to furnish
written objection to the Purchaser’s proposed calculation of the Net Debt so
long as such written objections are delivered to the Purchaser within 15 days of
the delivery of the Purchaser’s proposed calculation to the Sellers. Any further
objections to any amount of Net Debt initially proposed by the Purchaser
pursuant to the immediately preceding sentence shall be resolved in the same
manner as described above in this Section 1.4(b).
(c)    Following the final determination of the Proposed Calculation as set
forth in Section 1.4(b) above, (i) if the Purchase Price (as determined using
the finally resolved



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




calculation of the Net Debt) is less than the Purchase Price paid at the Closing
pursuant to Section 1.3, then the Sellers shall pay to the Purchaser by wire
transfer of immediately available funds an amount equal to such difference
within five (5) Business Days of the date of the final determination and (ii) if
the Purchase Price (as determined using the finally resolved calculation of the
Net Debt) is greater than the Purchase Price paid at the Closing pursuant to
Section 1.3, then the Purchaser shall pay to the Sellers by wire transfer of
immediately available funds an amount equal to such difference within five (5)
Business Days of the date of the final determination in the same proportion as
the payment of the Purchase Price at the Closing pursuant to Section 1.3 (or as
otherwise instructed in writing by the Sellers).
(d)    All amounts to be paid under this Section 1.4 shall be deemed to be
adjustments to the Purchase Price.
Section 1.5    Closing. The closing of the Transaction (the “Closing”) shall
take place at the offices of DLA Piper LLP (US), counsel to the Sellers, at 400
Capitol Mall, Suite 2400, Sacramento, CA 95814, or at such other place as
Purchaser and the Sellers may agree, on the date of this Agreement (the “Closing
Date”).
Section 1.6    Deliveries. Subject to the terms and conditions of this
Agreement, at the Closing, (a) each of the Sellers will deliver to Purchaser a
certificate or certificates representing the Schilling Units owned by such
Seller, duly endorsed for transfer to Purchaser, against payment by Purchaser of
the Purchase Price by wire transfer of immediately available funds to Schilling
Inc.’s and Schilling’s account (as designated in writing by each of Schilling
Inc. and Schilling prior to the date hereof), and (b) Schilling Inc. and
Schilling shall deliver the other documents and agreements described in Article
V of this Agreement.
ARTICLE II    
 


REPRESENTATIONS AND WARRANTIES OF THE SELLERS
Except as set forth in the schedule prepared and delivered to Purchaser in
connection with this Agreement setting forth specific exceptions to Schilling
Inc.’s and Schilling’s representations and warranties set forth in this
Agreement (each section of which qualifies the correspondingly numbered
representation and warranty by Schilling Inc. and Schilling) (the “Disclosure
Schedule”), Schilling Inc. and Schilling, jointly and severally, represent and
warrant to Purchaser as of the date hereof as follows:
Section 2.1    Title. Schilling Inc. is the record owner of 57.9 Class A Units,
and Schilling is the record owner of 0.1 Class A Unit. Immediately after the
Closing, Purchaser will be the record and beneficial owner of the Schilling
Units, in each case free and clear of all debts, liabilities, obligations, taxes
and Liens, other than Liens created or imposed by Purchaser and restrictions on
transfers under applicable securities laws. None of the Sellers has granted any
option or right, and none of the Sellers is a party to or bound by any agreement
that requires or, upon the



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




passage of time, the payment of money or occurrence of any other event, would
require such Seller to transfer any of the Schilling Units to anyone (other than
to Purchaser under this Agreement).
Section 2.2    Organization and Authority. Schilling Inc. is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted and currently
contemplated to be conducted. Schilling Inc. is duly qualified or licensed and
in good standing to do business in each jurisdiction in which the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary, except in such other
jurisdictions where the failure to be so duly qualified or licensed and in good
standing would not have a Company Material Adverse Effect. Schilling Inc. has
the requisite corporate power and authority to execute and deliver this
Agreement and the other agreements, documents and instruments of Schilling Inc.
contemplated hereby and to perform its obligations hereunder and thereunder.
Execution, delivery and performance of such obligations by Schilling Inc. have
been duly and validly authorized by all requisite corporate action on the part
of Schilling Inc. For purposes of this Agreement, “Company Material Adverse
Effect” means any event or occurrence that has had or could reasonably be
expected to have, individually or in the aggregate, a material adverse effect
(a) on the business, assets, liabilities, properties, results of operations or
condition (financial or otherwise) of Schilling Inc., the Company and the
Subsidiaries, taken as a whole, or (b) that would prevent or materially alter or
delay the Transaction or any of the other transactions contemplated hereby.
Section 2.3    Capitalization.
(a)    As of the date hereof, the authorized and outstanding equity interests of
the Company consist of 100 Class A Units and 5.45 Class A-1 Units. As of the
date hereof, no Units are reserved for issuance pursuant to any outstanding
options, warrants or other securities convertible into Units. Of the issued and
outstanding Units set forth above, none are subject to repurchase rights in
connection with the Transaction. All of the outstanding Units are duly
authorized, validly issued, fully paid and non-assessable and were issued in
compliance with all applicable laws, including federal and state securities
laws, and the Operating Agreement. The rights, preferences and privileges of the
Units are as set forth in the Operating Agreement.
(b)    Except for the FMC Units and the Schilling Units, (i) there are no equity
interests of the Company issued or outstanding; (ii) there are no existing
options, warrants, calls, preemptive rights, rights of first refusal, equity
appreciation, phantom stock or similar rights, indebtedness having general
voting rights or debt convertible into securities having such rights (“Voting
Debt”) or subscriptions or other rights, agreements, arrangements or commitments
of any character, relating to the issued or unissued equity interests of the
Company obligating the Company to issue, transfer or sell or cause to be issued,
transferred or sold any equity interests or Voting Debt of, or other equity
interest in, the Company or securities convertible into or exchangeable for such
equity interests, or obligating the Company to grant, extend or enter into any
such option, warrant, call, subscription or other right, agreement, arrangement
or commitment and (iii) there are no outstanding contractual obligations of the
Company to repurchase, redeem or otherwise acquire any Units or other equity
interests or to provide funds to make any investment (in the form of a



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




loan, capital contribution or otherwise) in any other entity.
(c)    Except for the Operating Agreement, there are no voting trusts or other
agreements or understandings to which any Seller is a party with respect to the
voting of the equity interests of the Company.
(d)    Newco has been liquidated and dissolved in accordance with Delaware law,
and all assets of Newco, including any Units owned by Newco, have been
distributed to Schilling Inc.
Section 2.4    No Conflict; Consents.
(a)    No notice to or filing with, and no permit, authorization, waiver,
consent or approval of, any arbitrator, court, nation, government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial regulatory or administrative functions of, or pertaining
to, government (in each case, whether foreign or domestic) (a “Governmental
Entity”), or any other Person is necessary for the execution, delivery or
performance of this Agreement and the other agreements contemplated hereby by
the Sellers or the consummation by the Sellers of the transactions contemplated
by this Agreement, except for (i) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable state securities laws and the securities laws of any foreign country;
(ii) such antitrust filings as may be required in any jurisdiction and which
have been obtained; and (iii) such other consents, authorizations, filings,
approvals and registrations which, if not obtained or made, could not be
reasonably expected to have a Company Material Adverse Effect.
(b)    No consent, order, authorization, approval, declaration or filing is
required on the part of any Seller for or in connection with the execution,
delivery or performance of this Agreement and the other agreements, documents
and instruments of such Seller contemplated hereby. Neither the execution and
delivery of this Agreement by any Seller, the consummation by such Seller of the
transactions contemplated hereby nor compliance by such Seller with any of the
provisions hereof will (i) conflict with or result in any breach of any
provision of Schilling Inc.’s certificate of incorporation or bylaws,
(ii) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration or result in the creation of any
mortgage, pledge, charge, security interest, lien, claim or encumbrance of any
kind (collectively, a “Lien”)) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, license, permit, authorization,
franchise, contract, agreement or other instrument or obligation to which such
Seller is a party or by which it or any of its properties or assets may be bound
or (iii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to such Seller, or its properties or assets.
Section 2.5    Litigation. There is no action, suit, proceeding, arbitration or
investigation pending before any Government Entity or arbitration or mediation
panel or, to any Seller’s Knowledge, threatened in which Schilling Inc. or
Schilling is a party that challenges this Agreement or any of the transactions
contemplated herein or could reasonably be expected to prevent, or materially
alter or delay, any of the transactions contemplated by this Agreement.



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




Section 2.6    Validity and Enforceability. This Agreement, and the documents to
be delivered by each Seller pursuant to Article V, shall be, when executed and
delivered by such Seller, the valid and binding obligations of such Seller
enforceable in accordance with their respective terms, subject to (a) laws of
general application relating to specific performance, injunctive relief or other
equitable remedies, (b) applicable bankruptcy, insolvency, reorganization or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (c) federal or state laws limiting
enforceability of the indemnification provisions in Article VI of this
Agreement.
Section 2.7    No Other Activities. Schilling Inc. has not engaged in any
business activities, held any assets or incurred any liabilities since its
formation, other than holding Class A Units solely as a unitholder of the
Company.
Section 2.8    Taxes.
(a)    For federal income Tax purposes, Schilling Inc. is, and has been at all
times since its inception, properly classified as an “S corporation” under
Section 1361 of the Code and the Treasury Regulations thereunder, and is and has
been so classified for state income Tax purposes pursuant to analogous state
provisions. Each of the subsidiaries of Schilling Inc. is either (i) properly
classified as an entity disregarded as separate from Schilling Inc. for U.S.
federal income Tax purposes in accordance with Treas. Reg. § 301.7701-3 or
(ii) properly classified as a “qualified subchapter S subsidiary” within the
meaning of Section 1361 of the Code. Schilling Inc. will not be liable for any
Tax under Section 1374 of the Code or any other applicable state or local law as
a result of the transactions contemplated by this Agreement, including the
making of a Section 338(h)(10) Election. Schilling Inc. has not, since its
inception, acquired assets from another corporation in a transaction in which
Schilling Inc.’s Tax basis for the acquired assets was determined, in whole or
in part, by reference to the Tax basis of the acquired assets (or any other
property) in the hands of the transferor or acquired the stock of any
corporation which is or became a “qualified subchapter S subsidiary” within the
meaning of Section 1361(b)(3)(B) of the Code;
(b)    Schilling Inc. is not required to make payments, dividend distributions
or loans to any shareholder in regard to taxes owed by that shareholder with
respect to its share of taxable income earned by Schilling Inc.;
(c)    Each of Schilling Inc. and the Company has timely filed with the
appropriate Tax Authorities all Tax Returns required to be filed, and such Tax
Returns are true, correct and complete;
(d)    Each of Schilling Inc. and the Company has paid in full all Taxes which
are or have become due (whether or not shown on any Tax Return). There are no
liens for Taxes upon any property or assets of either of Schilling Inc. or the
Company except for liens for personal property Taxes not yet due and payable. No
Audits are presently pending with regard to any Taxes or Tax Returns of
Schilling Inc. or the Company, and no such Audit is threatened, and no
deficiency or adjustment for any Taxes has been proposed, asserted, or assessed
against Schilling Inc. or the Company. No material adjustments have been
asserted as a result of any Audit which have not been resolved and fully paid,
and no issue has been raised by any Tax Authority in any



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




Audit of Schilling Inc. or the Company that, if raised with respect to any other
period not so audited, could be expected to result in a proposed deficiency for
any period not so audited. Neither Schilling Inc. nor the Company has ever
received any notice of any claim made by a Tax Authority in a jurisdiction where
Schilling Inc. or the Company, as applicable, does not file a Tax Return, that
Schilling Inc. or the Company, as applicable, is or may be subject to taxation
by that jurisdiction. There are no outstanding requests, agreements, consents or
waivers to extend the statutory period of limitations applicable to the
assessment of any Taxes or deficiencies against Schilling Inc. or the Company,
and no power of attorney granted by Schilling Inc. or the Company with respect
to any Taxes or Tax Returns is currently in force. Neither Schilling Inc. nor
the Company has any liability for or in respect of the Taxes of, or determined
by reference to the Tax liability of, another Person. Neither Schilling Inc. nor
the Company is a party to, bound by, obligated under, any Tax sharing agreement,
Tax allocation agreement, Tax indemnification agreement, agreement where
liability is determined by reference to the Tax liability of a third party, or
any similar agreement, contract, or arrangement;
(e)    Neither Schilling Inc. nor the Company has ever had a permanent
establishment in any foreign country, as defined in any applicable Tax treaty or
convention between the United States of America and such foreign country; and
(f)    Neither Schilling Inc. nor the Company has ever engaged in any
transaction that gives rise to: (i) a registration obligation under Section 6111
of the Code or the Treasury Regulations promulgated thereunder; (ii) a list
maintenance obligation under Section 6112 of the Code or the Treasury
Regulations promulgated thereunder; or (iii) a disclosure obligation as a
“reportable transaction” under Section 6011 of the Code or the Treasury
Regulations promulgated thereunder.
ARTICLE III    
 


REPRESENTATIONS AND WARRANTIES OF PURCHASER
Except as set forth in the SEC Documents of Purchaser filed since January 1,
2010, the Purchaser represents and warrants to each of the Sellers as of the
date hereof as set forth below.
Section 3.1    Organization. Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted. Purchaser is
duly qualified or licensed and in good standing to do business in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification or licensing necessary,
except in such other jurisdictions where the failure to be so duly qualified or
licensed and in good standing would not have a Purchaser Material Adverse
Effect. For purposes of this Agreement, “Purchaser Material Adverse Effect” with
respect to Purchaser means any event or occurrence that has had or could
reasonably be expected



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




to have, individually or in the aggregate, a material adverse effect (i) on the
business, capitalization, assets, liabilities, properties, results of operations
or condition (financial or otherwise) of Purchaser, or (ii) that would prevent
or materially alter or delay the Transaction or any of the other transactions
contemplated hereby.
Section 3.2    Authority Relative to this Agreement. Purchaser has full power
and corporate authority to execute and deliver this Agreement and to consummate
the transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by the Board of Directors of Purchaser, and no
other corporate proceedings on the part of Purchaser are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby. Purchaser
has reserved the funds necessary to complete the Transaction and will not be
required to obtain the approval of any Person to satisfy its financial
obligations on the Closing Date. This Agreement, when executed and delivered by
Purchaser, will constitute a valid and binding agreement of Purchaser
enforceable in accordance with its terms, subject to (a) law of general
application relating to specific performance, injunctive relief or other
equitable remedies, (b) applicable bankruptcy, insolvency, reorganization or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (c) federal or state laws limiting
enforceability of the indemnification provisions in Article VI of this
Agreement.
Section 3.3    No Conflict; Consent.
(a)    No notice to, filing with, and no permit, authorization, consent or
approval of any Governmental Entity or any private third party is necessary for
the consummation by Purchaser of the transactions contemplated by this
Agreement, except for (a) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
state securities laws and the securities laws of any foreign country; (b) such
filings and approvals as may be required in any foreign jurisdiction; (c) such
consents, approvals, orders, authorizations, registrations, declarations and
filings as may have already been filed or obtained; and (d) such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, could not be reasonably expected to have a Purchaser Material Adverse
Effect.
(b)    No consent, order, authorization, approval, declaration or filing is
required on the part of Purchaser for or in connection with the execution,
delivery or performance of this Agreement and the other agreements, documents
and instruments of Purchaser contemplated hereby. Neither the execution and
delivery of this Agreement by Purchaser, the consummation by Purchaser of the
transactions contemplated hereby nor compliance by Purchaser with any of the
provisions hereof will (i) conflict with or result in any breach of any
provision of Purchaser’s certificate of incorporation or bylaws, (ii) result in
a violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration or result in the creation of any Lien) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
permit, authorization, franchise, contract, agreement or other instrument or
obligation to which Purchaser is a party or by which it or any of its properties
or assets may be bound or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Purchaser, or its properties or
assets.



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




Section 3.4    Litigation. There is no action, suit, proceeding, arbitration,
investigation pending before any Government Entity or arbitration or mediation
panel or, to Purchaser’s Knowledge, threatened in which Purchaser is a party
that challenges this Agreement or any of the transactions contemplated herein or
could reasonably be expected to prevent, or materially alter or delay, any of
the transactions contemplated by this Agreement.
Section 3.5    Investment Representations.
(a)    Relationship to Company; Sophistication; Experience. Purchaser either
(i) has a preexisting business or personal relationship with the Company and/or
any of its officers, directors or controlling persons or (ii) the Purchaser has
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the prospective purchase of the
Schilling Units.
(b)    Restrictions on Transfer. Purchaser acknowledges that the Schilling Units
must be held indefinitely unless subsequently registered under the Securities
Act or the Company receives an opinion of counsel satisfactory to the Company
that such registration is not required. Purchaser is aware of the provisions of
Rule 144 promulgated under the Securities Act which permit limited resale of
securities purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things, the existence of a public
market for the securities, the availability of certain current public
information about the Company, the resale occurring not less than six months
after a party has purchased and paid for the securities to be sold, and, in the
case of sales by affiliates of the Company, the sale being made through a
“broker’s transaction” or a transaction directly with a “market maker” and the
number of securities being sold during any three-month period not exceeding
specified limitations. Purchaser further acknowledges and understands that the
Company may not be satisfying the current public information requirement of Rule
144 at the time Purchaser wishes to sell the Schilling Units and, if so,
Purchaser would be precluded from selling the Schilling Units under Rule 144
even if the six-month minimum holding period has been satisfied.
(c)    No Public Market. Purchaser understands that no public market now exists
for the Units, that there can be no assurance that a public market will ever
exist for the Units and that the Company is under no obligation to register the
Units.
(d)    Exemption from Registration. Purchaser further acknowledges that, in the
event all of the requirements of Rule 144 are not met, compliance with another
registration exemption will be required; and that, although Rule 144 is not
exclusive, the staff of the SEC has expressed its opinion that persons proposing
to sell private placement securities other than in a registered offering and
other than pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales, that such persons and the brokers who participate in the transactions do
so at their own risk, and that, therefore, there is no assurance that any
exemption from registration under the Securities Act will be available or, if
available, will allow such person to dispose of, or otherwise transfer, all or
any portion of the Units.
(e)    Access to Information. Purchaser has had an opportunity to discuss



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




the Company’s business, management and financial affairs with the Company’s
management and the opportunity to inspect Company facilities and such books and
records and material contracts as Purchaser deemed necessary to its
determination to purchase the Schilling Units; provided, however, that such
discussions or inspections shall not limit the ability of the Purchaser to seek
recovery for Damages in accordance with Article VI.
(f)    Purchaser’s Liquidity. Purchaser (i) has no need for liquidity in
Purchaser’s investment, (ii) is able to bear the substantial economic risks of
an investment in the Schilling Units for an indefinite period and (iii) at the
present time, can afford a complete loss of such investment.
(g)    Offer and Sale. Purchaser understands that the transfer of the Schilling
Units has not been registered under the Securities Act in reliance upon an
exemption therefrom. Purchaser was not offered or sold the Schilling Units,
directly or indirectly, by means of any form of general solicitation or general
advertisement, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio or (ii) any seminar or other meeting whose
attendees had been invited by general solicitation or general advertising.
(h)    Risks. Purchaser is aware that the Schilling Units are highly speculative
and that there can be no assurance as to what return, if any, there may be.
Purchaser is aware that the Company may issue additional securities in the
future which could result in the dilution of Purchaser’s ownership interest in
the Company.
(i)    Reliance. Purchaser has not relied and is not relying on any warranties,
representations or other statements whatsoever, whether written or oral (from or
by any Seller, the Company or any Person acting on their behalf) other than
those expressly set out in this Agreement.
(j)    Investment Entity. Purchaser is authorized and otherwise duly qualified
to purchase and hold the Schilling Units; such entity has its principal place of
business as set forth in Section 8.4 hereof; and such entity has not been formed
for the specific purpose of acquiring the Schilling Units.
(k)    Accredited Investor. Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.
ARTICLE IV    
 


COVENANTS
Section 4.1    Company Property. If, after the Closing, any Seller owns or shall
at any time hereafter acquire any rights in any assets, contracts or property
relating to the Business,



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




such Seller shall, and hereby does, transfer all of its rights, title and
interest in such assets, contracts or property to the Company for no additional
consideration. Each Seller shall execute and deliver such additional documents
and instruments and take such other actions as Purchaser shall reasonably
request to give effect to the provisions of this Section 4.1.
Section 4.2    Tax Returns.
(a)    Purchaser shall cause the Company to prepare the Tax Returns of the
Company that are due after the Closing Date. With respect to any Company Federal
and state income Tax Returns that are due after the Closing Date but that relate
to periods ending prior to the Closing Date (a “Pre-Closing Tax Period”),
however, Purchaser shall cause the Company to use McDougal & Co., Incorporated,
Certified Public Accountants (“McDougal”) to prepare those Federal and state
income Tax Returns. Purchaser shall, at least ten (10) Business Days prior to
the due date of such Tax Returns (after taking into account all extensions),
cause the Company to provide copies of the proposed Federal and state income Tax
Returns, prepared by McDougal for the Pre-Closing Tax Period, to Sellers for
their review and approval, which may not be unreasonably withheld or delayed
and, upon request, shall provide Sellers copies of such of the Company’s books
and records as are relevant to such Tax Returns. Purchaser shall be not be
responsible for accuracy of said Tax Returns so long as said Tax Returns are
filed in the manner prepared by McDougal (after giving effect to any reasonably
acceptable changes proposed by the Sellers).
(b)    No Party shall cause the Company to amend any Tax Returns for Pre-Closing
Tax Period without the express approval of the other Parties, which approval may
not be unreasonably withheld, delayed or conditioned.
ARTICLE V    
 


CLOSING DELIVERABLES
Section 5.1    Closing Deliverables of Schilling Inc. and Schilling. At or prior
to Closing, Schilling Inc. and Schilling shall deliver the following to
Purchaser:
(a)    An executed Assignment of Membership Interests evidencing the transfer of
the Schilling Units to Purchaser, in substantially the form attached hereto as
Exhibit A;
(b)    An executed counterpart to the EBITDA Letter Agreement describing the
calculations regarding the parties’ respective EBITDA calculations, as required
by the Unitholders Agreement;
(c)    Evidence reasonably satisfactory to Purchaser that certain intangible
property listed on Annex II to that certain Letter Agreement dated as of
December 28, 2011, between Purchaser, Schilling Inc. and Schilling, has been
transferred to the Company;



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




(d)    All other consents and approvals required in order for the Sellers and
the Company to consummate the Transaction, as required by the Unitholders
Agreement;
(e)    A certificate of good standing of Schilling Inc. from the Secretary of
State of the State of Delaware and all other jurisdictions in which Schilling
Inc. is required to do business; and
(f)    A certificate executed by a duly authorized representative of each of the
Sellers setting forth the amount of the Schilling Counsel Fees.
ARTICLE VI    
 


INDEMNIFICATION
Section 6.1    Indemnification by the Sellers.
(a)    Subject to the limitations set forth in this Article VI, the Sellers
shall, jointly and severally, indemnify, hold harmless and reimburse Purchaser,
the Affiliates of Purchaser and any employee, director, member, manager,
officer, affiliate (other than the Company), or agent of the foregoing (the
“Purchaser Indemnified Parties”) for any demand, claim, payment, obligation,
action or cause of action, assessment, loss, Tax, liability, damages (but
excluding exemplary or punitive damages other than such damages arising in
connection with or relating to patent or trademark laws or otherwise paid to any
third party), reasonable cost or expense (including reasonable attorneys’ fees
and expenses for a single counsel representing Purchaser Indemnified Parties) or
other damages (collectively, “Damages”) which may be sustained or suffered by
any such Purchaser Indemnified Parties arising from or relating to, directly or
indirectly, or in connection with: (i) any inaccuracy in any of the warranties
or representations set forth in Article II of this Agreement (including any
Third Party Claim arising from or relating to this clause (a)(i)), (ii) any
failure by any of the Sellers to perform or comply with any covenant or
obligation in this Agreement (including any Third Party Claim arising from or
relating to this clause (a)(ii)), (iii) any Schilling Inc. Taxes or (iv) any
Schilling Counsel Fees to the extent not set forth on the certificate delivered
pursuant to Section 5.1(f).
(b)    Subject to the limitations set forth in this Article VI, Purchaser shall
indemnify, hold harmless and reimburse each of the Sellers and their respective
Affiliates and any employee, director, manager, officer, affiliate, relative,
spouse or agent of the foregoing (the “Seller Indemnified Parties” and together
with the Purchaser Indemnified Parties, the “Indemnified Parties.”) for any
Damages which may be sustained or suffered by any such Seller Indemnified
Parties arising from or relating to, directly or indirectly, or in connection
with: (i) any inaccuracy in any of the warranties or representations set forth
in Article III of this Agreement (including any Third Party Claim arising from
or relating to this clause (b)(i)), or (ii) any failure by Purchaser to perform
or comply with any covenant or obligation in this Agreement (including any Third
Party Claim arising from or relating to this clause (b)(ii)).



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




Section 6.2    Claims Procedure.
(a)    Promptly after any Indemnified Party discovers circumstances or claims
that would reasonably be expected to lead to Damages or any Damages actually
incurred, including any Third Party Claims that might give rise to
indemnification hereunder, such Indemnified Party shall promptly deliver to the
Party alleged to be liable for indemnification hereunder (an “Indemnitor”), with
a copy to each of the Sellers and Purchaser, a certificate signed by the
Indemnified Party (a “Claim Certificate”) that such Damages exist or are
reasonably expected to occur and specifying in reasonable detail the individual
items of such Damages included in the amount so stated, the date each such item
was paid, or properly accrued or arose, and the nature of the misrepresentation
or breach to which such item is related; provided, however, that an Indemnified
Party’s failure to send or delay in sending a Claim Certificate shall not
relieve an Indemnitor from liability hereunder with respect to such Claim
Certificate except to the extent and only to the extent the Indemnitor is
materially prejudiced by such failure or delay (in each case, subject to any
applicable time limitation on the delivery of a Claim Certificate in Section
6.5).
(b)    The Indemnitor shall have fifteen (15) days after delivery of a Claim
Certificate to object to any claim or claims made in such Claim Certificate in a
written statement delivered to the Indemnified Party. In case the Indemnitor
shall so object in writing to any claim or claims made by the Indemnified Party
in the Claim Certificate, the Indemnified Party shall have fifteen (15) days to
respond in a written statement to the objection of the Indemnitor. If after such
second fifteen (15) day period there remains a dispute as to any claims, the
Parties shall attempt in good faith for sixty (60) days to agree upon the rights
of the respective Parties with respect to each of such claims. If the Parties
should so agree, a memorandum setting forth such agreement shall be prepared and
signed by the Indemnitor and the Indemnified Party.
(c)    Claims for Damages specified in any Claim Certificate to which an
Indemnitor shall not object in writing within fifteen (15) days of receipt
thereof, claims for Damages covered by a memorandum of agreement of the nature
described in Section 6.2(b), claims for Damages the validity and amount of which
have been the subject of final determination as described in Section 6.3 and
claims for Damages the validity and amount of which shall have been the subject
of a final judicial determination (or shall have been settled with the consent
of the Indemnifying Party) as described in Section 6.3 are hereinafter referred
to as “Agreed Claims”.
(d)    Subject to Section 6.7, within ten (10) Business Days after the
determination of the amount of any Agreed Claims, the Indemnitor shall pay to
the Indemnified Party an amount equal to the Agreed Claim by wire transfer of
immediately available funds to the bank account or accounts designated in
writing by the Indemnified Party not less than three (3) Business Days prior to
such payment.
Section 6.3    Resolution of Conflicts and Arbitration.
(a)    If no agreement can be reached with respect to any claim for Damages
under this Article VI after good faith negotiation by the Parties pursuant to
Section 6.2(b), any Party may, by written notice to the other Parties, demand
arbitration of the matter unless the amount of the Damages is at issue in
pending litigation with a third party, in which event arbitration shall not



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




be commenced until such amount is ascertained or the Parties agree to
arbitration; such arbitration shall be administered by the Center for Public
Resources Institute for Conflict Prevention and Resolution (the “CPR”) in
accordance with its then prevailing Rules for Non-Administered Arbitration of
Business Disputes, by an arbitrator or arbitrators as selected and described in
Section 6.3(b). The arbitrator(s) shall set a limited time period and establish
procedures designed to reduce the cost and time for discovery while allowing the
Parties an opportunity, adequate in the sole judgment of the arbitrator(s), to
discover relevant information from the opposing Parties about the subject matter
of the dispute. The arbitrator(s) shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions, including, without
limitation, attorneys’ fees and costs, to the same extent as a court of
competent jurisdiction, should the arbitrator(s) determine that discovery was
sought without substantial justification or that discovery was refused or
objected to without substantial justification. The decision of the arbitrator(s)
shall be written, shall be in accordance with applicable law, including, without
limitation, the United States Arbitration Act, 9 U.S.C. § 1 et seq. (the
“USAA”), and with this Agreement, and shall be supported by written findings of
fact and conclusions of law which shall set forth the basis for such decision.
The decision of the arbitrator(s) as to the validity and amount of any claim in
any Claim Certificate shall be final and not subject to judicial review and
judgment thereon may be entered in any court of competent jurisdiction, and the
Parties shall be entitled to act in accordance with such decision.
(b)    For all disputes for which the aggregate disputed dollar amount is equal
to or less than $3,000,000, the Parties shall agree upon a single arbitrator to
oversee such dispute. If the Parties cannot agree on such arbitrator within 20
days after submitting the dispute for arbitration, then the dispute shall be
managed by a single independent arbitrator to be chosen by the CPR. For all
disputes for which the aggregate disputed dollar amount exceeds $3,000,000, such
dispute shall be managed and ruled upon by a panel of three arbitrators.
Purchaser and Schilling Inc. shall each name one of the arbitrators, and the
third arbitrator shall be chosen by Purchaser and Schilling Inc. or, if
Purchaser and Schilling Inc. cannot agree on such arbitrator within 20 days
after submitting the dispute for arbitration, then the third arbitrator shall be
an independent arbitrator selected by the CPR.
(c)    Any arbitration under this Article VI shall be governed by the USAA and
shall be held in Wilmington, Delaware. The non-prevailing Party to an
arbitration shall pay its own expenses, the fees of the arbitrator, any fees and
expenses of the CPR, and the expenses, including attorneys’ fees and costs,
reasonably incurred by the other Party to the arbitration.
Section 6.4    Third Party Claims. Promptly after receipt by an Indemnified
Party of notice of the commencement of any action or demand or claim by a third
party (a “Third Party Claim”) which may give rise to Damages, the Indemnitor may
assume and diligently pursue the defense thereof with counsel reasonably
satisfactory to such Indemnified Party and the Indemnified Party shall cooperate
in all reasonable respects in such defense. The Indemnified Party shall have the
right to employ separate counsel in any action or claim and to participate in
the defense thereof; provided, however, that the fees and expenses of counsel
employed by the Indemnified Party shall be at the expense of the Indemnitor only
if such counsel is retained pursuant to the following sentence or if the
employment of such counsel has been specifically authorized by the Indemnitor,
and provided, further, that in the event there are multiple Indemnified Parties
in any matter the Indemnitor



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




shall be obligated to pay the fees and expenses of only one counsel unless an
Indemnified Party has been advised in writing by counsel that there may be one
or more legal defenses available to the Indemnified Party which are not
available to the other Indemnified Parties. If the Indemnitor does not notify
the Indemnified Party within fifteen (15) days after receipt of the Claim
Certificate (or such shorter period of time if the Indemnified Party is required
to take action by applicable law) that the Indemnitor elects to undertake the
defense thereof, the Indemnified Party or if the named parties to any such
action (including any impleaded parties) include both such Indemnified Party and
the Indemnitor and such Indemnified Party shall have been advised in writing by
such counsel that there may be one or more legal defenses available to the
Indemnified Party which are not available to the Indemnitor, or available to the
Indemnitor, but the assertion of which would be adverse to the interests of the
Indemnitor, shall have the right to defend at the expense of the Indemnitor the
claim with counsel of its choosing. Prior to any settlement, the Indemnified
Party shall send a written notice to the Indemnitor of any proposed settlement
of any claim, which settlement the Indemnitor may reject, in its reasonable
judgment within fifteen (15) days of receipt of such notice. Failure to reject
such notice within such fifteen (15)-day period shall be deemed an acceptance of
such notice. Whether the Indemnified Party, on the one hand, or the Indemnitor,
on the other hand, shall have undertaken the defense of a Third Party Claim,
such Person that has undertaken the defense of a Third Party Claim shall not
admit any liability with respect to, consent to the entry of any judgment, or
settle, compromise or discharge, any Third Party Claim without the prior written
consent of the Indemnitor or the Indemnified Party, respectively (which consent
in either case shall not be unreasonably withheld, delayed or conditioned). So
long as the Indemnitor is conducting the defense of any Third Party Claim in
accordance with the terms hereof, the Indemnified Party agrees that Indemnitor
shall have full and complete control over the conduct of such proceeding.
Section 6.5    Indemnity Period. No claim for indemnification under Section
6.1(a)(i) or Section 6.1(b)(i) of this Agreement may be made unless a Claim
Certificate is given by the Party seeking such indemnification to the Party from
whom indemnification is sought on or prior to April 1, 2013; provided, however,
that the indemnity period for claims for indemnification from and against
Damages arising, directly or indirectly, from or in connection with: (i) any
inaccuracy in any of the warranties or representations contained in Sections 2.1
(Title), 2.2 (Organization and Authority), 2.3 (Capitalization), 2.4 (No
Conflict; Consent), 2.5 (Validity and Enforceability), 2.7 (No Other
Activities), 3.1 (Organization), 3.2 (Authority Relative to this Agreement) and
3.3 (No Conflict; Consent) will survive indefinitely and (ii) any inaccuracy in
any of the warranties or representations contained in Sections 2.8 (Taxes), or
any fraud or intentional misrepresentation shall survive until thirty (30) days
after the applicable statute of limitations and (iii) Schilling Inc. Taxes shall
survive until thirty (30) days after the applicable statute of limitations.
Section 6.6    Indemnification Basket.
(a)    The provisions for indemnity contained in Section 6.1(a)(i) shall become
effective only in the event that the aggregate amount of all Agreed Claims for
which Schilling Inc. and Schilling are liable under this Article VI exceeds in
the aggregate $500,000 (the “Indemnification Basket”), and then only for the
amount by which such Agreed Claims exceed the Indemnification Basket; provided,
however, that once Agreed Claims with respect to



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




indemnification from and against Damages arising, directly or indirectly, from
or in connection with any inaccuracy in any of the warranties or representations
of Schilling Inc. contained in Section 2.8 (Taxes) or Section 6.1(a)(iii) exceed
the Indemnification Basket, Purchaser shall be entitled to indemnification for
such Agreed Claims for the aggregate amount of all such Agreed Claims,
regardless of the Indemnification Basket, and provided, further, that the
Indemnification Basket shall not apply to any claim for indemnification from and
against Damages arising, directly or indirectly, from or in connection with:
(i) any inaccuracy in any of the warranties or representations of Schilling Inc.
contained in Sections 2.1 (Title), 2.2 (Organization and Authority), 2.3
(Capitalization), 2.4 (No Conflict; Consent), 2.5 (Validity and Enforceability),
2.7 (No Other Activities), or (ii) any fraud or intentional misrepresentation by
the Indemnitor.
(b)    The provisions for indemnity contained in Section 6.1(b)(i) shall become
effective only in the event that the aggregate amount of all indemnifiable
damages for which Purchaser is liable under this Article VI exceeds the
Indemnification Basket, and then only for the amount by which such indemnifiable
damages exceed the Indemnification Basket; provided, however, that the
Indemnification Basket shall not apply to any claim for indemnification from and
against Damages arising, directly or indirectly, from or in connection with
(i) any inaccuracy in any of the warranties or representations of Purchaser
contained in Sections 3.1 (Organization), 3.2 (Authority Relative to this
Agreement) or 3.3 (No Conflict; Consent) or (ii) any fraud or intentional
misrepresentation by the Purchaser.
Section 6.7    Limitations on Indemnity. The Indemnified Parties entitlement to
recover any Damages pursuant to Sections 6.1(a) and (b) shall be limited by the
provisions of this Section 6.7 as follows:
(a)    With respect to any Agreed Claims for indemnification from and against
Damages arising, directly or indirectly, from or in connection with (i) any
inaccuracy in any of the warranties or representations of the Sellers contained
in Article II, (ii) any claims pursuant to Section 6.1(a)(iii) or (iii) any
fraud or intentional misrepresentation by any of the Sellers (collectively, the
“Excluded Claims”), the maximum aggregate amount payable with respect to such
Agreed Claims shall be the Purchase Price.
(b)    With respect to any Agreed Claims for indemnification from and against
Damages arising, directly or indirectly, from or in connection with (i) any
inaccuracy in any of the warranties or representations of Purchaser contained in
Article III and (ii) and any fraud or intentional misrepresentation by
Purchaser, the maximum aggregate amount payable with respect to such Agreed
Claims shall be the Purchase Price.
Section 6.8    Contribution. To the extent amounts related to Agreed Claims are
paid by Schilling or Schilling Inc., Schilling or Schilling Inc., as the case
may be, shall not be entitled to recover such amounts by contribution from the
Company. The Parties acknowledge and agree that Schilling shall be prohibited
from seeking indemnification from the Company or any indemnification agreement
between Schilling and the Company as a result of the payment by Schilling of any
Agreed Claims under this ARTICLE VI.
Section 6.9    Exclusive Remedy. After the Closing, absent fraud or intentional



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




misrepresentation, the provisions of this Article VI shall be the sole and
exclusive remedy of the Parties for any Damages incurred by any Indemnified
Party.
ARTICLE VII    
 


DEFINITIONS AND INTERPRETATION
Section 7.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context clearly requires otherwise:
“Affiliate” shall have the meaning set forth in Rule 12b-2 of the Exchange Act.
“Agreed Claims” shall have the meaning set forth in Section 6.2(c) hereof.
“Agreement” or “this Agreement” shall mean this Purchase Agreement, together
with the Exhibits hereto.
“Audit” or “Audits” shall mean any audit, assessment, or other examination
relating to Taxes by any Tax Authority or any judicial or administrative
proceedings relating to Taxes.
“Business” shall mean the business of the Company and its Subsidiaries, taken as
a whole, as conducted and currently contemplated to be conducted.
“Business Day” shall mean any day other than a Saturday, a Sunday or a holiday
on which banks in the State of California are closed for business.
“Claim Certificate” shall have the meaning set forth in Section 6.2(a) hereof.
“Class A Units” shall have the meaning ascribed to such term in the Operating
Agreement.
“Class A-1 Units” shall have the meaning ascribed to such term in the Operating
Agreement.
“Closing” shall mean the closing referred to in Section 1.1 hereof.
“Closing Date” shall have the meaning set forth in Section 1.1 hereof.
“Code” shall mean the United States Internal Revenue Code of 1986, as amended.
“Company” shall have the meaning set forth in the preamble hereto.
“Company Material Adverse Effect” shall have the meaning set forth in Section
2.2 hereof.



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




“CPR” shall have the meaning set forth in Section 6.3(a).
“Damages” shall have the meaning set forth in Section 6.1 hereof.
“EBITDA” shall have the meaning given such term in the Unitholders Agreement.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“FMC Units” shall have the meaning set forth in the Recitals hereof.
“Governmental Entity” shall have the meaning set forth in Section 2.4(a) hereof.
“Indemnified Parties” shall have the meaning set forth in Section 6.1(b) hereof.
“Indemnification Basket” shall have the meaning set forth in Section 6.6(a)
hereof.
“Indemnitor” shall have the meaning set forth in Section 6.2(a) hereof.
“Knowledge” with respect to Schilling Inc. shall mean the knowledge of Tyler
Schilling and each officer of Schilling Inc., the Company or any Subsidiary with
a title of Vice President or above after due inquiry, with respect to Schilling
shall mean the knowledge of Tyler Schilling after due inquiry, and with respect
to Purchaser shall mean the knowledge of each officer of Purchaser, with a title
of Vice President or above after due inquiry.
“Lien” shall have the meaning set forth in Section 2.4(b) hereof.
“McDougal” shall have the meaning set forth in Section 4.2(a) hereof.
“Multiple” shall have the meaning given such term in the Unitholders Agreement.
“Newco” shall have the meaning set forth in the Recitals hereof.
“Net Debt” shall have the meaning given such term in the Unitholders Agreement.
“Operating Agreement” means the Amended and Restated Operating Agreement of
Schilling Robotics, LLC, dated as of December 26, 2008 and in effect as of the
date hereof.
“Party” and “Parties” shall have the meanings set forth in the preamble hereto.
“Person” shall mean a natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Entity or other entity or organization.
“Pre-Closing Tax Period” shall have the meaning set forth in Section 4.2(a)
hereof.
“Proposed Calculation” shall have the meaning set forth in Section 1.4(a).
“Purchase Price” shall have the meaning set forth in Section 1.3.



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




“Purchaser” shall have the meaning set forth in the preamble hereto.
“Purchaser Indemnified Party” shall have the meaning set forth in Section 6.1(a)
hereof.
“Purchaser Material Adverse Effect” shall have the meaning set forth in Section
3.1 hereof.
“Schilling” shall have the meaning set forth in the preamble hereto.
“Schilling Counsel Fees” shall have the meaning given such term in the
Unitholders Agreement.
“Schilling Inc.” shall have the meaning set forth in the preamble hereto.
“Schilling Inc. Taxes” shall mean any liability for Taxes of the Company (to the
extent of Sellers’ allocable portion of such Taxes in accordance with Section
5.5 of the Operating Agreement), Schilling Inc., Schilling or a stockholder of
Schilling Inc. with respect to Taxes attributable to periods (or portions of
periods) ending on or before the Closing Date. For the avoidance of doubt,
Schilling Inc. Taxes includes (i) any Taxes arising from the Transaction, and
(ii) any obligation of the Company or Schilling Inc. to pay any amounts that
relate to the Schilling Inc. Tax liability of Schilling or any stockholder of
Schilling Inc.
“Schilling Units” shall have the meaning set forth in the Recitals hereof.
“SEC” means the U.S. Securities and Exchange Commission.
“SEC Documents” means those documents filed with the SEC pursuant to the
Securities Act or the Exchange Act.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securities Purchase Agreement” shall have the meaning set forth in the Recitals
hereof.
“Seller Indemnified Parties” shall have the meaning set forth in Section 6.1(b)
hereof.
“Subsidiary” means each subsidiary of the Company.
“Tax” or “Taxes” means any taxes, assessments, fees, unclaimed property and
escheat obligations and other governmental charges imposed by any Governmental
Entity, including income, profits, gross receipts, gains, net proceeds, net
worth, alternative or add on minimum, ad valorem, value added, turnover, sales,
use, property, personal property (tangible and intangible), environmental,
stamp, leasing, lease, user, excise, duty, franchise, capital stock, transfer,
registration, license, withholding, social security (or similar), unemployment,
workers compensation, disability, payroll, employment, social contributions,
fuel, excess profits, occupancy, occupational, premium, windfall profit,
severance, estimated, or other charge of any kind whatsoever, including any
interest,



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




penalty, or addition thereto, whether disputed or not.
“Tax Authority” means the Internal Revenue Service and any other domestic or
foreign governmental authority responsible for the collection and administration
of any Taxes.
“Tax Returns” mean all federal, state, local, and foreign tax returns,
declarations, statements, claims for refunds, reports, schedules, forms, and
information returns and any amendments thereto.
“Third Party Claim” shall have the meaning set forth in Section 6.4 hereof.
“Transaction” shall have the meaning set forth in the Recitals hereof.
“Transaction Expenses” shall have the meaning set forth in Section 8.1 hereof.
“Unitholders Agreement” shall have the meaning set forth in the Recitals hereof.
“Units” means the Class A Units and the Class A-1 Units.
“USAA” shall have the meaning set forth in Section 6.3(a).
“Voting Debt” shall have the meaning set forth in Section 2.3(b) hereof.
Section 7.2    Interpretation.
(a)    When a reference is made in this Agreement to a section or article, such
reference shall be to a section or article of this Agreement unless otherwise
clearly indicated to the contrary.
(b)    Whenever the words “include”, “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
(c)    The words “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.
(d)    The plural of any defined term shall have a meaning correlative to such
defined term, and words denoting any gender shall include all genders. Where a
word or phrase is defined herein, each of its other grammatical forms shall have
a corresponding meaning.
(e)    A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.
(f)    A reference to any legislation or to any provision of any legislation
shall include any modification or re-enactment thereof, any legislative
provision substituted therefor



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




and all regulations and statutory instruments issued thereunder or pursuant
thereto.
(g)    The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.
ARTICLE VIII    
 


MISCELLANEOUS
Section 8.1    Survival. Except as otherwise specifically provided in Article VI
of this Agreement, the representations, warranties, covenants and agreements
made by the Sellers herein shall survive any investigation made by Purchaser and
the closing of the transactions contemplated hereby. All statements as to
factual matters contained in any certificate or other instrument delivered by or
on behalf of any of the Sellers pursuant to this Agreement shall be deemed to be
representations and warranties by such Seller hereunder.
Section 8.2    Fees and Expenses. Except as specifically provided to the
contrary in this Agreement, all fees, costs and expenses (including but not
limited to, all brokers’ fees, data room costs and the fees, costs and expenses
of legal counsel, financial advisors and accountants and all fees and expenses
incurred in connection with the antitrust matters in foreign jurisdictions),
incurred or accelerated in connection with this Agreement and the consummation
of the Transaction or any of the other transactions contemplated hereby (the
“Transaction Expenses”) shall be paid by the Party incurring such expenses.
Section 8.3    Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of Purchaser and the Sellers.
Section 8.4    Notices. All notices and other communications hereunder shall be
in writing (and shall be deemed given upon receipt) if delivered personally,
sent by facsimile transmission (receipt of which is confirmed) or by mail to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):
(a)    if to Schilling Inc., to



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




 
SCHILLING ROBOTICS, INC.
260 Cousteau Place
Davis, CA 95618
Attention: Tyler Schilling
Facsimile No.: (530) 753-8092
 
 
 
with a copy to
 
 
 
DLA PIPER LLP (US)
400 Capitol Mall, Suite 2400
Sacramento, CA 95814
Attention: Gilles S. Attia
Facsimile No.: (916) 930-3201





(b)    if to Schilling, to
 
Tyler Schilling
c/o SCHILLING ROBOTICS, INC.
260 Cousteau Place
Davis, CA 95616
Facsimile No.: (530) 753-8092



(c)    if to Purchaser, to
 
FMC TECHNOLOGIES, INC.
1803 Gears Road
Houston, TX 77067
Attention: General Counsel
Facsimile No.: (281) 591-4102


 
with a copy to


 
Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, TX 77002
Attention: W. Matthew Strock
Facsimile No.: (713) 615-5650




 

Section 8.5    Descriptive Headings. The descriptive headings herein are
inserted for convenience only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
Section 8.6    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




when two or more counterparts have been signed by each of the Parties and
delivered to the other Parties, it being understood that all Parties need not
sign the same counterpart.
Section 8.7    Entire Agreement. This Agreement (including the Exhibits attached
hereto) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof.
Section 8.8    Assignment. This Agreement shall not be assigned by operation of
law or otherwise except that Purchaser may assign, in its sole discretion,
(i) its indemnification and other rights hereunder to any bank or other
financial institution which is or becomes a lender to Purchaser or the Company
or any of their respective successors and assigns, (ii) any or all of its
rights, interests and obligations to any Person acquiring a material portion of
the assets, business or securities of the Company or Purchaser, whether by
merger, consolidation, sale of assets or otherwise, or (iii) any or all of its
rights, interests and obligations hereunder to any direct or indirect wholly or
majority owned subsidiary or Affiliate of Purchaser; provided, however, that
such assignment pursuant to this clause (iii) shall not relieve Purchaser of its
obligations hereunder.
Section 8.9    Governing Law; Forum. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware without regard to
any applicable principles of conflicts of law. Any judicial proceeding arising
out of or relating to this Agreement shall be brought in the courts of the State
of Delaware, and, by execution and delivery of this Agreement, each of the
Parties to this Agreement accepts the exclusive jurisdiction of such courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each of the Parties further agrees that a summons and
complaint commencing an action or proceeding in any of such courts shall be
properly served and shall confer personal jurisdiction if served to it at the
address and in the manner set forth in Section 8.4 or as otherwise provided
under the laws of the State of Delaware. This provision may be filed with any
court as written evidence of the knowing and voluntary irrevocable agreement
between the Parties to waive any objections to jurisdiction, to venue or to
convenience of forum. The foregoing consents to jurisdiction and appointments of
agents to receive service of process shall not constitute general consents to
service of process in the State of Delaware for any purpose except as provided
above and shall not be deemed to confer rights on any Person other than the
respective Parties to this Agreement.
Section 8.10    Specific Performance. The Parties hereto agree that if any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the Parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.
Section 8.11    Parties in Interest. Except as set forth in Section 6.1 hereof,
this Agreement shall be binding upon and inure solely to the benefit of each
Party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person or Persons any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement.
Section 8.12    Severability. This Agreement shall be interpreted in such a
manner



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------




as to be effective and valid under applicable law, but if any provision hereof
shall be prohibited or invalid under any such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement. If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, such provisions shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.
Section 8.13    Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY



WEST\229704094.6    #PageNum#

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized as of the date first
written above.


SELLERS:


SCHILLING ROBOTICS, INC.
 
 
/s/ Tyler Schilling
By: Tyler Schilling
Its: Chief Executive Officer
 
/s/ Tyler Schilling
Tyler Schilling
 
 
PURCHASER:
 
FMC TECHNOLOGIES, INC.
Principal Place of Business:




/s/ Jeffrey W. Carr
By: Jeffrey W. Carr
Its: Vice President, General Counsel & Secretary



 
 
 
 
























#PageNum#





--------------------------------------------------------------------------------











WEST\229704094.6    

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF


ASSIGNMENT OF MEMBERSHIP INTERESTS
This Assignment of Membership Interests (this “Assignment”) is made and entered
into as of April 25, 2012, by and between [__________], a [__________]
(“Assignor”), and FMC Technologies, Inc., a Delaware corporation (“Assignee”).
WITNESSETH:
WHEREAS, Assignor owns [ ] Class A Units (as defined in the Amended and Restated
Operating Agreement of Schilling Robotics, LLC, a Delaware limited liability
company (the “Company”), dated as of December 26, 2008), which Class A Units
represent all of the issued and outstanding membership interests in the Company
owned by Assignor;
WHEREAS, pursuant to the Securities Purchase Agreement dated as of April 25,
2012 (the “Purchase Agreement”) by and among Assignor, Assignee and
[__________], (as defined in the Purchase Agreement), Assignor has agreed to
sell to Assignee, and Assignee has agreed to purchase from Assignor, all of the
Class A Units owned by Assignor (the “Subject Interests”); and
WHEREAS, capitalized terms used herein but not otherwise defined in this
Assignment shall have the meanings ascribed to them in the Purchase Agreement.
NOW, THEREFORE, for and in consideration of the above stated premises, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confessed, the parties hereto do hereby agree as follows:
1.    Assignment. Assignor hereby sells, assigns, transfers and conveys to
Assignee, its successors and assigns, to have and to hold forever, and Assignee
hereby accepts, effective as of the Closing, all of Assignor’s right, title and
interest in and to the Subject Interests.
2.    Successor and Assigns. This Assignment may not be assigned by either party
hereto without the prior written consent of the other party hereto. Subject to
the foregoing, this Assignment shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
assigns.
3.    Entire Agreement. This Assignment, together with the Purchase Agreement,
supersedes any prior or contemporaneous understandings or agreements between the
parties hereto respecting the subject matter hereof and constitute the entire
understanding and agreement between such parties with respect to the assignment
of the Subject Interests. In the event of a conflict or inconsistency between
the terms and conditions of this Assignment and the Purchase Agreement, the
terms and conditions of the Purchase Agreement shall control.
4.    Governing Law. This Assignment shall be governed by and construed in
accordance

#PageNum#





--------------------------------------------------------------------------------






with the laws of the State of Delaware without regard to any conflict or choice
of law principles that would apply the substantive law of another jurisdiction.
5.    Counterparts. This Assignment may be executed in any number of
counterparts and by each party hereto on separate counterparts, all of which
together shall for all purposes constitute one agreement, binding on all parties
hereto, notwithstanding that all the parties hereto have not signed the same
counterpart. Facsimile or scanned and emailed transmission of any signed
original counterpart of this Assignment or retransmission of any signed
facsimile or scanned and emailed transmission of any such counterpart will be
deemed the same as delivery of an original counterpart. At the request of either
party hereto, the other party hereto will confirm facsimile or scanned and
emailed transmission by signing a duplicate original counterpart of this
Assignment.


[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]



WEST\229704094.6    

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Assignment has been duly executed by each of the
parties hereto as of the date and year first above written.


ASSIGNOR:


[ ]








By:                        
Name:    
Title:    






ASSIGNEE:


FMC TECHNOLOGIES, INC.






By:                        
Name:    
Title:    








